286 F.2d 822
MILE BRANCH COAL COMPANY, Appellant,v.UNITED MINE WORKERS OF AMERICA, Appellee.
No. 15907.
United States Court of Appeals District of Columbia Circuit.
Argued January 5, 1961.
Decided January 12, 1961.

Mr. Samuel L. Goldstein, of the bar of the Supreme Court of Pennsylvania, Pittsburgh, Pa., pro hac vice, by special leave of court, with whom Mr. Thurman Hill, Washington, D. C., was on the brief, for appellant.
Mr. John J. Wilson, Washington, D. C., with whom Messrs. Willard P. Owens and William E. Rollow, Washington, D. C., were on the brief, for appellee.
Before Mr. Justice BURTON, retired,* PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
In the District Court the Mile Branch Coal Company, appellant, sued the United Mine Workers of America, appellee, for damages for alleged breach of provisions of the National Bituminous Coal Wage Agreement of 1950, as amended September 29, 1952, to which appellant and appellee were parties. Insofar as now material the theory of the action was that appellant's employees struck its coal mine in violation of provisions of the Agreement relating to the manner in which disputes were to be settled, and that appellee induced and encouraged the strike. The action was filed pursuant to section 301(a) of the Labor Management Relations Act1 authorizing suits by and against labor organizations for violation of collective bargaining contracts.


2
Appellee's motion for summary judgment was granted by the District Court upon the authority of this court's decision in International Union, United Mine Workers of America v. N. L. R. B., 103 U.S.App.D.C. 207, 257 F.2d 211, where we held that a strike in similar circumstances was not a breach of the Agreement. Contra, Lewis v. Benedict Coal Corp., 6 Cir., 1958, 259 F.2d 346, affirmed by an equally divided Court, 361 U.S. 459, 80 S. Ct. 489, 4 L. Ed. 2d 442.


3
Upon the authority of International Union, United Mine Workers of America v. N. L. R. B., supra, the order of the District Court granting appellee's motion for summary judgment is

Affirmed.2


Notes:


*
 Sitting by designation pursuant to Sec. 294(a), Title 28 U.S.C


1
 § 301(a), 61 Stat. 156 (1947), 29 U.S. C.A. 185(a)


2
 For previous aspects of the litigation see Mile Branch Coal Co. v. United Mine Workers, 105 U.S.App.D.C. 321, 266 F.2d 919